Pesce, EJ.
(dissenting and voting to affirm the judgment of conviction in the following memorandum). I find that the misdemeanor complaint, which alleges that the arresting officer “observed defendant in possession of a quantity of crack and crack cocaine residue” and that he “recovered said quantity of crack and crack cocaine residue from inside [a specified] location next to where the defendant was situated,” is not jurisdictionally defective. Rather, I conclude that the misdemeanor *99complaint alleges facts of an evidentiary character supporting or tending to support the charge (CPL 100.15 [3]) and provides reasonable cause to believe that defendant committed the crime charged (CPL 100.40 [4] [b]; see People v Dumas, 68 NY2d 729, 731 [1986]), and thus it is facially sufficient (see People v Facey, 30 Misc 3d 138[A], 2011 NY Slip Op 50224[U] [App Term, 2d Dept, 2d, 11th & 13th Jud Dists 2011]; People v Ortiz, 146 Misc 2d 594 [App Term, 2d Dept, 2d & 11th Jud Dists 1990]).
Accordingly, I vote to affirm the judgment of conviction.
Weston and Rios, JJ., concur; Pesce, PJ., dissents in a separate memorandum.